Case 19-00747     Doc 14     Filed 08/19/19 Entered 08/19/19 16:51:46            Desc Main
                               Document     Page 1 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

    In re Valerie D. Andrews-Lewis,                      )
                                                         )       No. 2018 BK 12976
                                          Debtor,        )
                                                         )
    VALERIE ANDREWS-LEWIS,                               )
                                                         )       Adv. Proc. No. 19-00747
                             Plaintiff,                  )
    v.                                                   )
    EASTERN SAVINGS BANK, FSB; and                       )
    KLEIN, DADAY, ARETOS &                               )
    O'DONOGHUE, LLC                                      )
                                                         )
                                  Defendants             )

                   KLEIN, DADAY, ARETOS & O'DONOGHUE, LLC'S
                   MOTION TO DISMISS PLAINTIFF'S COMPLAINT

           NOW COMES Defendant Klein Daday Aretos & O'Donoghue, LLC ("KDAO")

    by and through its attorneys, Klein, Daday, Aretos & O’Donoghue, LLC and moves this

    Court pursuant to the Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) for a

    dismissal of Plaintiff's complaint. KDAO submits its memorandum of law in support of

    this motion contemporaneously herewith.

                                       INTRODUCTION

           1.      Plaintiff filed a four (4) count complaint against KDAO and its client

    Eastern Savings Bank ("ESB"). ESB's motion to dismiss is separately filed and addresses

    three of the counts. The only count against KDAO was an allegation of a violation of the

    Fair Debt Collection Practices Act ("FDCPA"). This cause of action is premised upon the

    loan for Plaintiff’s property located at 2104 E. 73rd Street, Chicago, IL 60649 (hereinafter

    “the Property”) and the alleged unfair terms of Plaintiff’s mortgage contract with ESB as

                                                 1
Case 19-00747           Doc 14      Filed 08/19/19 Entered 08/19/19 16:51:46                         Desc Main
                                      Document     Page 2 of 4


    well as the amounts due and owing to ESB under the terms of the loan documents and the

    judgment of foreclosure. KDAO has been named as it filed a foreclosure action against

    Plaintiff on behalf of ESB. This action must be dismissed pursuant to the Federal Rules

    of Civil Procedure 12(b)(1) as this Court is divested of jurisdiction pursuant to the

    Rooker-Feldman doctrine. Furthermore, and in the alternative, even if the Court were to

    find that it has jurisdiction, Plaintiff's complaint must also be dismissed pursuant to the

    Federal Rules of Civil Procedure 12(b)(6) because the complaint is substantially

    insufficient under the Federal Rules of Civil Procedure 8, and under the federal pleading

    requirements as clarified in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and

    Ashcroft v. Iqbal, 129 S.Ct. 1937 (2009). Finally, the action must be dismissed as it is

    barred by the statute of limitations.a

                                                   ARGUMENT

               Rooker-Feldman

               2.       Count IV must be dismissed pursuant to the Federal Rules of Civil

    Procedure 12(b)(1) as this Court is divested of jurisdiction pursuant to the Rooker-

    Feldman doctrine. “The Rooker-Feldman doctrine prevents lower federal courts from

    exercising jurisdiction over cases brought by state-court losers challenging state-court

    judgments rendered before the district court proceedings commenced.” Mains v.

    Citibank, N.A., 852 F.3d 669, 675 (7th Cir. 2017). Rooker-Feldman divests a federal

    district court of subject matter jurisdiction over a lawsuit that directly seeks to set aside a

    state-court judgment. Id. In this matter, the Plaintiff is clearly seeking relief that is



    a
        KDAO additionally objects to Plaintiff’s complaint for failure to adhere to 11 U.S.C. 327.
                                                            2
Case 19-00747       Doc 14     Filed 08/19/19 Entered 08/19/19 16:51:46          Desc Main
                                 Document     Page 3 of 4


    tantamount to vacating the 2018 state-court judgment and should therefore be dismissed

    for lack of subject matter jurisdiction.

           Insufficient Pleading

           3.       Furthermore, and in the alternative, even if the Court were to find that it

    has jurisdiction, Plaintiff's complaint must also be dismissed pursuant to the Federal

    Rules of Civil Procedure 12(b)(6) because the complaint is substantially insufficient

    under the Federal Rules of Civil Procedure 8, and under the federal pleading

    requirements as clarified in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and

    Ashcroft v. Iqbal, 129 S.Ct. 1937 (2009).

                    a.       Count IV - Plaintiff alleges absolutely no additional facts in

    support of her claims under the FDCPA. The allegations do not specify what conduct

    KDAO engaged in that allegedly violated the FDCPA - other than filing a foreclosure

    complaint - or when any other such conduct occurred. Other than merely quoting sections

    of the statute, Plaintiff does not point to any specific provision in the FDCPA that serves

    as the basis for the allegations and does not support her conclusory allegations with facts.

    Defendant cannot be expected to prepare a defense when it does not know the specific

    conduct plaintiff is referencing or what part of the FDCPA it allegedly violated. The

    allegations against KDAO are therefore insufficiently pled as a matter of law and should

    be dismissed.




                                                 3
Case 19-00747           Doc 14       Filed 08/19/19 Entered 08/19/19 16:51:46                       Desc Main
                                       Document     Page 4 of 4


               Statute of Limitations

               4.       Finally, the action must be dismissed as it is barred by the statute of

    limitations.b

                        a.        Count IV - The FDCPA claims are time-barred as the mortgage

    contract and promissory note were executed on April 19, 2007 at which point the Plaintiff

    would have known or reasonably should have known the terms of the loan documents.

    The statute of limitations for a claim under the FDCPA is one year. See 15 U.S.C. §1692k

    Plaintiff filed her adversary complaint against KDAO on June 15, 2019, well outside the

    one year limitations period. Additionally, there are no allegations that any violation of

    the FDCPA occurred following the filing of the mortgage foreclosure case that could give

    rise to a cause of action against KDAO. Therefore, this claim is well past the deadline.

               WHEREFORE, Defendant Klein, Daday, Aretos & O'Donoghue, LLC requests

    that this Court grant its Motion to Dismiss Count IV of Plaintiff's complaint with

    prejudice and award Defendant its attorneys’ fees for the filing of this motion and all

    other relief this Court deems just and equitable.

                                                             Respectfully submitted,
                                                             Eastern Savings Bank, fsb
                                                             /s/ Stephen G. Daday
                                                             By One of Its Attorneys


    Stephen G. Daday / Daniel J. Lee
    Klein, Daday, Aretos & O'Donoghue, LLC
    2550 W. Golf Rd.
    Rolling Meadows, IL 60008 (847) 590-8700 /6286696


    a
        ESB additionally objects to Plaintiff’s complaint for failure to adhere to 11 U.S.C. 327.
                                                            4
